THE MERGER FUND 100 Summit Lake Drive Valhalla, NY 10595 July 24, 2007 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:The Merger Fund (the “Fund”) Dear Ladies and Gentlemen: On behalf of the Fund, this letter shall serve as certification under paragraph (j) of Rule 497 of the Securities Act of 1933, as amended, that the form of Prospectus and Statement of Additional Information that would have been filed pursuant to paragraph (c) of such Rule would not have differed from that contained in the Fund’s amendment to its Registration Statement as filed electronically on July 19, 2007. /s/Bonnie L. Smith Bonnie L. Smith Vice President, Secretary & Treasurer
